Case 2:18-cv-03250-KSH-CLW Document 18 Filed 11/28/18 Page 1 of 2 PageID: 136




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

MALIBU MEDIA, LLC,
                                                        Civil Action No. 2:18-CV-03250
                      Plaintiff,


v.
                                             .   .

                                                            PRETRIAL SCHEDULING ORDER
IFEYINWA ONYEASO

                      Defendants.




       THIS MATTER having come before the Court for a scheduling conference pursuant to
Rule 16 of the Federal Rules of Civil Procedure on November 28, 2018, and the parties having
reviewed the Court's Civil Case Management Order as well as the Local Civil Rules, and for
good cause shown,

       IT IS on this day o f ~
       ORDERED THAT the next event in this matter will be                  4     /v4     t,.o._   fev-~C<..- , ,/-. fv-.
          l"", h ~ 1>,y 11~, . . 1,ff                OJ-\    1   fza1,'i
       FURTHER ORDEJiED that this ma{ter will proceed !is follows:
                                                                               <2--:1 """·
                                                                                     f


1.     Fact Discovery Deadline. Fact discovery is to remain open through May 28, 2019. All
       fact witness depositions must be completed by the close of fact discovery. No discovery
       is to be issued or engaged in beyond that date, except upon application and for good cause
       shown.

2.     Motions to Add New Parties. Any motion to add new parties, whether by amended or
       third-party complaint, must be electronically filed no later than January 28, 2019.

3.     Motions to Amend Pleadings. Any motion to amend pleadings must be electronically
       filed no later than January 28, 2019.

4..    Rule 26 Disclosures. The parties shall exchange disclosures pursuant to Rule 26 no later
       than December 28, 2018.

5.     Interrogatories. The parties may serve interrogatories limited to 35 single
       questions including subparts, on or before January 31, 2019, which shall be
       responded to by March 4, 2019.

6.     Document Requests. The parties may serve requests for production of documents on or
       before January 31, 2019, which shall be responded to by March 4, 2019.
Case 2:18-cv-03250-KSH-CLW Document 18 Filed 11/28/18 Page 2 of 2 PageID: 137




7.     Depositions. The number of depositions to be taken by each side shall not exceed 10.

8.     Electronic Discovery. The parties are directed to Rule 26(f), as amended, which, inter
       alia, addresses preservation of discoverable information, discovery of electronically
       stored information, and claims of privilege or work product protection. The parties are
       also directed to Local Civil Rule 26.1 (d) which describes the obligations of counsel with
       regard to their clients' information management systems.

9.     Discovery Disputes. Please refer to the Court's Civil Case Management Order.

 10.   Motion Practice. Please refer to the Court's Civil Case Management Order.

11.    Expert Reports. All affirmative expert reports shall be delivered by August 28, 2019. All
       responsive expert reports shall be delivered by September 30, 2019. Depositions of all
       experts      to       be        completed       by       December         2,       2019.


 12.   Form and Content of Expert Reports. All expert reports must comport with the form
       and content requirements set forth in Rule 26(a)(2)(B). No expert shall testify at trial as
       to any opinions or base those opinions on facts not substantially disclosed in the expert's
       report.

 13.   Extensions and Adjournments. Please refer to the Court's Civil Case Management
       Order.

 14.   Protective Orders. Any proposed confidentiality order agreed to by the parties must
       strictly comply with Rule 26(c), Local Civil Rule 5.3, and applicable case law. Please
       also refer to the Court's Civil Case Management Order.

 15.   Local Rules. The parties are directed to the Local Civil Rules for any other matter not
       addressed by this Order or the Court's Civil Case Management Order.

 16.   FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
       OTHER ORDERS WILL RESULT IN SANCTIONS.




                                              s/ CATHY L. WALDOR
                                              CATHYL. WALDOR
                                              United States Magistrate Judge
